UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                        v.

                                Senior Airman DARRYL L. BAKER III
                                        United States Air Force

                                                  ACM 38756

                                                8 October 2015

            Sentence adjudged 14 October 2014 by GCM convened at MacDill Air
            Force Base, Florida. Military Judge: Matthew S, Ward (sitting alone).

            Approved Sentence: Bad-conduct discharge, confinement for 6 months,
            and reduction to E-1.

            Appellate Counsel for the Appellant: Captain Michael A. Schrama.

            Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                     Before

                               ALLRED, MITCHELL, and MAYBERRY
                                    Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





 The court notes that the court-martial order (CMO), dated 29 Jan 2015 incorrectly states that Charge II is Article
34. The CMO also incorrectly states the wrong sentencing date. The court orders the promulgation of a corrected
CMO.
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM 38756